Case 1:18-cv-00427-JJM-LDA Document 36-5 Filed 07/15/19 Page 1 of 6 PagelD #: 612

XHIBIT E
id in Provideng@/Bristol Doupty Superior Court] JM-LDA Document 36-5 Filed 07/15/19 Page 2 of 6 PagelD #: 613
mmitted: 9/14/2047 2:12:58 PM

relope: 1200334
viewer: Alexa G.

HEARING DATE: September 22, 2017 at 9:30 a.m.

STATE OF RHODE ISLAND SUPERIOR COURT
WASHINGTON, S.C.

 

KATHERINE L. CAITO,
Vv. C.A. No. WC 16-0061

ONE LOT OF REAL ESTATE
REFERENCED AS PLAT: 3 LOT: 2419
OF WESTERLY TAX ASSESSOR
LOCATED AT 16 YOSEMITE VALLEY
ROAD, WESTERLY, RHODE ISLAND.

 

 

CREDITOR, CITIBANK, N.A., AS TRUSTEE'S, MOTION TO APPROVE AMENDED
PROOF OF CLAIM AND TO AUTHORIZE CREDIT BID

Creditor, Citibank, N.A., as Trustee for American Home Mortgage Assets Trust 2006-3,
Mortgage Backed Pass-Through Certificates Series 2006-3 ("Citibank"), hereby moves this
Court for an order: (1) approving Citibank's claim on the property located at 16 Yosemite Valley
Road, Westerly, Rhode Island (the "Property") as a first priority secured claim, as more fully set
forth in the Amended Proof of Claim; and (2) authorizing Citibank to credit bid to the full
amount of its secured claim in any sale of the Property. Citibank asserts a secured claim in the
amount of five million seven hundred ninety-two thousand two hundred eighty-eight dollars and
eighty-seven cents ($5,792,288.87), as of August 9, 2017, secured by a first priority mortgage,
dated June 6, 2006, and recorded in the Land Evidence Records for the Town of Westerly on
June 12, 2006 at Book 1541, Page 252 (the "Mortgage"). In addition to the outstanding balance
owed to Citibank on the mortgage loan, Citibank has incurred one hundred six thousand five
hundred eighteen dollars and eighty one cents ($106,518.81) to date in attorney's fees in

protecting its secured interest. These amounts combine for a total secured claim of five million

30039488 1v2 0948607
d in Provid istol i rt . i .
M tled: OY a oR CY POOL LP YJM-LDA Document 36-5 Filed 07/15/19 Page 3 of 6 PagelD #: 614

telope: 1200334
viewer: Alexa G.

eight hundred ninety eight thousand eight hundred seven dollars and sixty eight cents
($5,898,807.68). Assuming this Court approves Citibank's Amended Proof of Claim, Citibank
further seeks an order authorizing Citibank to credit bid the full amount of its allowed secured
claim in any sale of the Property.

As grounds for this Motion, Citibank states as follows:

1. In Rhode Island state receivership proceedings, courts will generally approve a
proof of claim if the claimant satisfies the evidentiary burden through the production of
supporting documents, including but not limited to promissory notes, mortgages, and security
agreements. See Smith v. CAS, LLC, No. NB-2014-0170, 2015 R.I. Super. LEXIS 101, at *6-8
(R.I. Super. Aug. 5, 2015) (Stern, J.) (citing Jn re Armstrong, 320 B.R. 97, 103 (Bankr. N.D.
Tex. 2005)).

2. On June 6, 2006, Petitioner executed a promissory note (the “Note”) through
which she promised to repay, with interest, the principal sum of $4,500,000.00 to American
Brokers Conduit. (Promissory Note, Exhibit A.)

3. To secure her repayment obligations under the Note, Petitioner mortgaged,
granted and conveyed the Property via the Mortgage to Mortgage Electronic Registration
Systems, Inc. ("MERS"), as nominee for American Brokers Conduit and American Brokers
Conduit's successors and assigns. (Mortgage, Exhibit B.)

4. On August 27, 2012, MERS, as nominee, assigned its interest in the Mortgage to
Citibank via an Assignment of Mortgage or Deed of Trust (the "Assignment") recorded in the
Land Evidence Records for the Town of Westerly on October 9, 2012 at Book 1932, Page 724.

(Mortgage Assignment, Exhibit C.)

2 30039488 1 v2 0948607
:d in Provid isto! rt - - ] .
Wied: Oa a Eee Oe? NJM-LDA Document 36-5 Filed 07/15/19 Page 4 of 6 PagelD #: 615

relope: 1200334
diewer: Alexa G.

5. As of August 9, 2017, Petitioner owed Citibank a balance of $5,792,288.87.
(Payoff Quote, Exhibit D.) Interest on the amounts owed on the Note continue to accrue.

6. In addition to the amounts owed on the Note, Citibank has incurred $106,518.81
in attorney's fees recoverable under paragraphs 9 and 14 of the Mortgage in defending its interest
in the Property and responding to several actions and proceedings commenced by Petitioner.
Citibank continues to incur attorney's fees and costs in protecting its secured interest in the
Property.

7. The amounts set forth above combine for a total sum of $5,898,807.68. Citibank
submitted its Amended Proof of Claim to the Receiver in accordance with this Court's instruction
on August 11, 2017. (Amended Proof of Claim, Exhibit E.)

8. Accordingly, Citibank seeks an order approving the Amended Proof of Claim, as
a secured claim with priority, in the full amount of $5,898,807.68, inclusive of interest and
attorney’s fees and costs.

9. Citibank further seeks authorization to credit bid on behalf of Citibank up to the
amount of Citibank's allowed secured claim in any Receiver’s sale of the Property.

10. A secured creditor is permitted in Rhode Island receivership proceedings to credit
bid on the collateral securing its claim. See Patel v. Shivai Nehal Realty LLC, No. KB-2012-
0301, 2012 R.I. Super. LEXIS 163, *18 (R.I. Super. Oct. 26, 2012) (Stern, J.) (relying on 11
U.S.C. 363(k) of Bankruptcy Code to support proposition that creditor's right to credit bid on
assets is "common practice.").

11. With no cause to deprive Citibank of its right to credit bid on the Property,
Citibank requests this Court grant its request to credit bid up to the amount of its approved

secured claim.

3 30039488 1 v2 0948607
:d in Provideng@}

elope: 1200334
viewer: Alexa G.

sto! TINA. ; ;
vated: Sa a Sra Eo gy OuPO OAS JJIM-LDA Document 36-5 Filed 07/15/19 Page 5 of 6 PagelD #: 616

WHEREFORE, Citibank respectfully requests that this Court enter an order:

Approving the Amended Proof of Claim of Citibank in the amount of

$5,898,807.68 as of August 9, 2017, plus continuing interest, attorney’s fees and costs as a

secured claim, with priority as to the Property;

claim in any Receiver’s sale of the Property; and

Authorizing Citibank to credit bid up to the amount of Citibank's allowed secured

Granting Citibank any such further relief as may be reasonable and necessary

under the circumstances.

Dated:

September 14, 2017

Respectfully submitted,

CITIBANK, N.A., AS TRUSTEE FOR
AMERICAN HOME MORTGAGE
ASSETS TRUST 2006-3, MORTGAGE
BACKED PASS-THROUGH
CERTIFICATES SERIES 2006-3,

By Its Attorneys,

/s/ Ethan Z. Tieger

 

 

Samuel C. Bodurtha, Bar No. 7075
Ethan Z. Tieger, Bar No. 9308
HINSHAW & CULBERTSON LLP
321 South Main Street

Suite 301

Providence, RI 02903

Telephone: (401) 751-0842
Facsimile: (401) 751-0072
sbodurtha@hinshawlaw.com

etieger@hinshawlaw.com

 

30039488 1v2 0948607
id in Provid istol ’ rtyJM- _
ted Saye oto eat CeO OLS? YJM-LDA Document 36-5 Filed 07/15/19 Page 6 of 6 PagelD #: 617

relope: 1200334
viewer: Alexa G.

CERTIFICATE OF SERVICE
I, Ethan Z. Tieger, hereby certify that on this 14th day of September, 2017:

[XII filed and served this document through the electronic filing system on the following:

John B. Ennis, Esq. William J. Delaney, Esq.
1200 Reservoir Avenue The Delaney Law Firm LLC
Cranston, RJ 02920 91 Friendship Street, Suite 1

Providence, RI 02903
Counsel to Petitioner Katherine L. Caito
Permanent Receiver

The document electronically filed and served is available for viewing and/or downloading from
the Rhode Island Judiciary's Electronic Filing System.

[JI served this document through the electronic filing system on the following:

 

The document electronically served is available for viewing and/or downloading from the Rhode
Island Judiciary's Electronic Filing System.

[_]I mailed or [Jhand-delivered this document to the attorney for the opposing party and/or
opposing party if self-represented, whose name is at the
following address

 

 

/s/ Ethan Z. Tieger
Ethan Z. Tieger

 

5 30039488 1v2 0948607
